PER CURIAM.
We review Bulone v. United Services Automobile Ass’n, 660 So.2d 399, 400 (Fla. 2d DCA 1995), in which the court certified conflict with Warren v. Travelers Insurance Co., 650 So.2d 1082 (Fla. 1st DCA 1995). We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.
We recently quashed the decision of the First District Court of Appeal in Warren. Travelers Insurance Co. v. Warren, 678 So.2d 324 (Fla.1996). Therefore, we approve the result of the decision below.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES and HARDING, JJ., concur.
WELLS, J., concurs,with an opinion, in which SHAW, J., concurs.
ANSTEAD, J., dissents.